Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jie Yang on February 23, 2021.
The application has been amended as follows: 
Amend claim 20 as follows: 

20.	A method for the treatment of chronic pain2R receptor

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Sun et al., WO2017/036318 A1.  Sun discloses compounds of the following general formula: 

    PNG
    media_image1.png
    321
    405
    media_image1.png
    Greyscale

(See Sun et al., WO ‘318, Abstract.)  The difference between the compounds of the prior art and present invention is the L-R1 moiety of formula (II) of the present invention.  The prior art does not disclose, or teach a compound of formula (II) where L is a heteroatom, -NC(O) or C(O)2 moieties as in the compounds of the present invention.  There is no motivation in the prior art to modify the prior art compounds to arrive at the compounds of the present invention with a reasonable expectation of success.  According the present invention is patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625